
	
		II
		111th CONGRESS
		1st Session
		S. 1470
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To sustain the economic development and recreational use
		  of National Forest System land and other public land in the State of Montana,
		  to add certain land to the National Wilderness Preservation System, to release
		  certain wilderness study areas, to designate new areas for recreation, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Forest Jobs and Recreation Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Stewardship and restoration
					Sec. 101. Definitions.
					Sec. 102. Stewardship and restoration projects.
					Sec. 103. Resource advisory committees.
					Sec. 104. Monitoring; reporting.
					Sec. 105. Biomass combined heat and power system
				projects.
					Sec. 106. Funding.
					Sec. 107. Administration.
					Sec. 108. Termination of authority.
					TITLE II—Designation of wilderness and national recreation
				areas
					Sec. 201. Designation of wilderness and national recreation
				areas.
					Sec. 202. Administration.
					Sec. 203. Release of Bureau of Land Management study
				areas.
					Sec. 204. Release of Sapphire and West Pioneer Wilderness study
				areas.
					Sec. 205. Lost Creek Protection Area.
					Sec. 206. West Big Hole National Recreation Area.
					Sec. 207. West Pioneers Recreation Management Area.
					Sec. 208. Thunderbolt Creek Recreation Area.
					Sec. 209. Three Rivers Special Management Area.
					Sec. 210. Otatsy Recreation Area.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)forest
			 restoration would—
					(A)improve the
			 habitats of fish and wildlife, including several species of fish and wildlife
			 that are threatened or are otherwise of concern;
					(B)reduce wildfire
			 management costs by reestablishing natural fire regimes outside of a
			 wildland-urban interface;
					(C)improve the
			 protection of property and homes within the wildland-urban interface;
			 and
					(D)demonstrate the
			 manner by which—
						(i)such actions can
			 help achieve ecological and watershed health objectives; and
						(ii)the use of
			 forest restoration byproducts can offset treatment costs while benefitting
			 local rural economies; and
						(2)this Act—
					(A)encourages the
			 economic, social, and ecological sustainability of the region and nearby
			 communities; and
					(B)promotes
			 collaboration and recognizes the positive relationship between wilderness,
			 forest restoration activities, and communities by addressing multiple
			 activities across a landscape, including—
						(i)the
			 implementation of forest restoration;
						(ii)the development
			 of biomass utilization systems that include combined heat and power generation;
			 and
						(iii)the permanent
			 protection of backcountry areas.
						(b)PurposesThe purposes of this Act are—
				(1)to sustain the
			 economic development and recreational use of National Forest System land and
			 other public land in Montana;
				(2)to reduce
			 gridlock and promote local cooperation and collaboration in the management of
			 forest land;
				(3)to enhance forest
			 diversity and produce wood fiber—
					(A)to accomplish
			 habitat restoration through the use of stewardship forestry practices;
			 and
					(B)to generate a
			 more predictable flow of wood products for local communities of the
			 State;
					(4)to increase fish
			 and wildlife populations and better protect and restore key watersheds and
			 habitats;
				(5)to improve the
			 management of wildland fires;
				(6)to reduce the
			 size and severity of uncharacteristic fires on forest land to enhance the
			 protection of private land, homes, and communities located adjacent to the
			 affected forest land;
				(7)to permanently
			 protect and enhance motorized recreational opportunities in the
			 Beaverhead-Deerlodge National Forest, the Lolo National Forest, and the
			 Kootenai National Forest; and
				(8)to protect and
			 enhance the wild heritage and backcountry traditions of the State
			 through—
					(A)the addition of
			 certain land to the National Wilderness Preservation System; and
					(B)the management of
			 other land in a manner that preserves existing primitive and semiprimitive
			 recreational activities.
					3.DefinitionsIn this Act:
			(1)Beaverhead-Deerlodge
			 National ForestThe term Beaverhead-Deerlodge National
			 Forest means the National Forest that is—
				(A)comprised
			 of—
					(i)the
			 Beaverhead National Forest; and
					(ii)the Deerlodge
			 National Forest; and
					(B)managed by the
			 Secretary concerned as a single administrative unit.
				(2)Forest
			 planThe term forest plan means a land and resource
			 management plan prepared in accordance with section 6 of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
			(3)Game
			 cartThe term game cart means a nonmotorized,
			 mechanized tool that is used for the retrieval of wild game.
			(4)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture, acting through the Chief of the Forest Service (including each
			 contractor of the Forest Service, as appropriate), with respect to National
			 Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
				(5)StateThe
			 term State means the State of Montana.
			(6)Wildland-urban
			 interfaceThe term wildland-urban interface has the
			 meaning given the term in section 101 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6511).
			IStewardship and
			 restoration
			101.DefinitionsIn this title:
				(1)Access
			 roadThe term access road means a road constructed
			 in conjunction with a landscape-scale restoration project that is—
					(A)reclaimed, or
			 converted into a recreational trail, as soon as practicable, but not later than
			 5 years, after the date on which the road is constructed; and
					(B)fully
			 recontoured, including the removal of the road prism, landings, and each
			 crossing feature of the road (including any culverts and bridges of the
			 road).
					(2)Aggregate
			 parcelThe term aggregate parcel means the
			 cumulative area of land on which a timber harvest activity is conducted.
				(3)Cooperative
			 projectThe term cooperative project means a project
			 that—
					(A)is consistent
			 with section 323 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (16 U.S.C. 1011 note; Public Law 105–277); and
					(B)authorizes
			 parties to a watershed restoration or enhancement agreement to spend
			 appropriated funds on projects on private or public land that benefit the
			 resources of National Forest System land.
					(4)FundThe
			 term Fund means the Collaborative Forest Landscape Restoration
			 Fund established by section 4003(f) of the Omnibus Public Land Management Act
			 of 2009 (16 U.S.C. 7303(f)).
				(5)Landscape-scaleThe
			 term landscape-scale means, with respect to a landscape-scale
			 restoration project carried out in a watershed or subwatershed, of at least
			 50,000 acres.
				(6)Landscape-scale
			 restoration project
					(A)In
			 generalThe term landscape-scale restoration project
			 means a project that is—
						(i)planned and
			 carried out—
							(I)on a
			 landscape-scale; and
							(II)through the use
			 of—
								(aa)a
			 stewardship contract; or
								(bb)with
			 respect to the Seeley Lake Ranger District, any other contracting mechanism
			 that the Secretary concerned determines to be most effective in achieving the
			 goals of this Act; and
								(ii)carried out in
			 an area comprised primarily of forested National Forest System land (but which
			 may also include land under the jurisdiction of the Bureau of Land Management,
			 land under the jurisdiction of the Bureau of Indian Affairs, or other Federal,
			 State, tribal, or private land)—
							(I)through the use
			 of—
								(aa)a
			 combination of commercial and noncommercial vegetative management techniques,
			 including—
									(AA)prescribed
			 burning;
									(BB)tree
			 removal;
									(CC)the piling and
			 burning of slash; and
									(DD)any other
			 silvicultural techniques that incorporate ecological restoration goals;
			 and
									(bb)any
			 other restoration technique (including invasive species mitigation) or tool
			 that the Secretary concerned determines to be appropriate;
								(II)to reclaim, or
			 if appropriate convert into recreational trails, roads that are no longer
			 needed or maintained as of the date of enactment of this Act;
							(III)to restore fish
			 and wildlife habitat through the use of prescribed burning that is—
								(aa)carried out to
			 mimic natural fire appropriate to specific forest types; and
								(bb)allowed to burn
			 beyond harvest units located in close proximity to the habitat;
								(IV)to replace or
			 resize culverts;
							(V)to generate
			 revenue for the investment of funds in fish and wildlife restoration and
			 maintenance initiatives; and
							(VI)to maintain the
			 infrastructure of wood products manufacturing facilities that provide economic
			 stability to local communities of the State.
							(B)InclusionThe
			 term landscape-scale restoration project includes any activity
			 carried out in a stewardship area in accordance with this Act.
					(7)Permanent
			 road
					(A)In
			 generalThe term permanent road means a road in
			 which the road prism of the road remains permanently in place following the
			 construction of the road.
					(B)ExclusionsThe
			 term permanent road does not include—
						(i)an access road;
			 or
						(ii)a relocated
			 permanent road.
						(8)Relocated
			 permanent roadThe term relocated permanent road
			 means a road that is relocated to address a resource problem if—
					(A)the relocated
			 permanent road provides access to each destination, the access of which was
			 provided by the permanent road that the relocated permanent road replaced;
			 and
					(B)the replaced road
			 is recontoured, seeded, and abandoned.
					(9)Restoration
			 activity
					(A)In
			 generalThe term restoration activity means a
			 stewardship activity that promotes—
						(i)ecological
			 health;
						(ii)habitat
			 restoration;
						(iii)water quality
			 restoration;
						(iv)sediment control
			 or reduction;
						(v)forest stand
			 structure;
						(vi)endangered
			 species protection; or
						(vii)adaptation to
			 climate change.
						(B)InclusionsThe
			 term restoration activity includes—
						(i)road relocation
			 and closures;
						(ii)culvert and
			 bridge replacements;
						(iii)stream
			 restoration and bank stabilization;
						(iv)invasive species
			 management;
						(v)trail head and
			 campground improvements;
						(vi)understory
			 removal and vegetation treatments;
						(vii)tree
			 planting;
						(viii)precommercial
			 thinning;
						(ix)commercial
			 timber harvesting;
						(x)prescribed
			 burning;
						(xi)trail
			 reclamation and relocation; and
						(xii)other
			 stewardship activities that incorporate ecological restoration strategies
			 determined by the Secretary concerned.
						(10)Seeley Lake
			 Ranger DistrictThe term Seeley Lake Ranger District
			 means the Seeley Lake Ranger District in the Lolo National Forest.
				(11)Stewardship
			 areaThe term stewardship area means—
					(A)with respect to
			 the Beaverhead-Deerlodge National Forest, a parcel of land that is designated
			 as Suitable for Timber Production and Timber Harvest Is Allowed
			 as depicted on the map entitled Beaverhead-Deerlodge National Forest,
			 Revised Forest Plan, Modeled Timber Harvest Classification of
			 approximately 1,900,000 acres and dated December 10, 2008;
					(B)with respect to
			 the Seeley Lake Ranger District, a parcel of land that is—
						(i)selected by the
			 Secretary concerned;
						(ii)consistent with
			 the forest plan;
						(iii)suitable for
			 timber production; or
						(iv)eligible for
			 timber harvest activities; and
						(C)with respect to
			 the Three Rivers Ranger District, a parcel of land that is—
						(i)selected by the
			 Secretary concerned;
						(ii)consistent with
			 the forest plan;
						(iii)suitable for
			 timber production; or
						(iv)eligible for
			 timber harvest activities.
						(12)Stewardship
			 contractThe term stewardship contract means a
			 contract that—
					(A)is authorized
			 under section 332 of the Department of the Interior and Related Agencies
			 Appropriations Act, 2002 (16 U.S.C. 2104 note; Public Law 107–63); and
					(B)is entered into
			 by 2 or more parties—
						(i)to
			 carry out vegetation treatment, including mechanical treatment using commercial
			 timber harvest of vegetation—
							(I)to reduce fire
			 and insect risks;
							(II)to restore
			 impaired watersheds;
							(III)to enhance fish
			 and wildlife habitats; or
							(IV)to reduce road
			 densities; and
							(ii)under which a
			 party shall—
							(I)offset the value
			 of goods (including timber for services);
							(II)retain and
			 reinvest receipts resulting from the landscape-scale restoration project that
			 is the subject of the contract in the same or a different landscape-scale
			 restoration project that is located in a stewardship area;
							(III)designate
			 timber for cutting by description or prescription; and
							(IV)enter into a
			 multiyear contract, the period of which shall not exceed 10 years.
							(13)Three Rivers
			 Ranger DistrictThe term Three Rivers Ranger
			 District means the Three Rivers Ranger District in the Kootenai National
			 Forest.
				(14)Vegetative
			 managementThe term vegetative management means any
			 restoration activity involving vegetation.
				102.Stewardship
			 and restoration projects
				(a)Duty of
			 Secretary concerned
					(1)SelectionIn
			 accordance with paragraph (2), the Secretary concerned shall select areas on
			 which to carry out landscape-scale restoration projects under subsection (b),
			 consistent with laws (including regulations) and forest plans and appropriate
			 to forest types.
					(2)PriorityIn
			 selecting areas on which to carry out landscape-scale restoration projects
			 under subsection (b), the Secretary concerned, in coordination with applicable
			 advisory committees or local collaborative groups, shall give priority to
			 areas—
						(A)on the
			 Beaverhead-Deerlodge National Forest in which—
							(i)the
			 road densities of which exceed 1.5 miles per square mile of land;
							(ii)the habitat
			 connectivity of which are compromised as a result of past timber harvest
			 patterns on the parcels of land; and
							(iii)that contain
			 forests that are at high risk from insect epidemics or high-severity wildfires,
			 as determined by the Secretary concerned; or
							(B)on the Seeley
			 Lake Ranger District and the Three Rivers Ranger District, in which—
							(i)portions of a
			 project contain a road density that exceeds the objectives of Grizzly Bear
			 Management Units; and
							(ii)a
			 reduction in road density would benefit affected wildlife.
							(b)Planning;
			 implementation
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and annually thereafter, in accordance with paragraph (2), the Secretary
			 concerned shall plan, and issue a record of decision for, 1 or more
			 landscape-scale restoration projects that shall be implemented on parcels of
			 land selected by the Secretary concerned under subsection (a).
					(2)Requirements
						(A)Road and
			 motorized trail density
							(i)In
			 generalAs determined in accordance with clause (ii), each
			 landscape-scale restoration project carried out under this subsection shall
			 not, with respect to the stewardship area that is the subject of—
								(I)a project located
			 in the Beaverhead-Deerlodge National Forest, result in a road and motorized
			 trail density in excess of 1.5 miles per square mile; or
								(II)a project
			 located within the Grizzly Bear Management Units on the Seeley Lake Ranger
			 District and the Three Rivers Ranger District, exceed the road density
			 objectives of the Grizzly Bear management plans.
								(ii)CalculationIn
			 determining compliance with the requirement described in clause (i), the road
			 and motorized trail density of a stewardship area that is the subject of a
			 landscape-scale restoration project implemented under this subsection shall be
			 determined—
								(I)on the date on
			 which the project is completed; and
								(II)through a
			 measurement taken in accordance with the project scale.
								(iii)Enhanced
			 recreational trail opportunitiesThe Secretary concerned, in
			 consultation with each interested party, may develop a plan to provide enhanced
			 recreational trail opportunities as part of a landscape-scale restoration
			 project—
								(I)to convert
			 reclaimed roads into recreational trails in a manner consistent with this
			 section;
								(II)to provide
			 enhanced motorized and nonmotorized recreational trail opportunities;
								(III)to increase
			 trail connectivity; and
								(IV)to promote
			 recreational opportunities in—
									(aa)the
			 Beaverhead-Deerlodge National Forest;
									(bb)the
			 Seeley Lake Ranger District; and
									(cc)the
			 Three Rivers Ranger District.
									(B)Restriction
			 relating to permanent roadsIn carrying out a landscape-scale
			 restoration project, the Secretary concerned shall not construct any permanent
			 road on an area that is the subject of the project.
						(C)Inland native
			 fish strategyEach landscape-scale restoration project shall be
			 carried out in accordance with each standard described in the inland native
			 fish strategy relating to the conservation and management of riparian
			 habitat.
						(D)Forest
			 managementOn the aggregate parcel of land that is the subject of
			 the stewardship areas selected by the Secretary concerned under subsection (a),
			 the Secretary concerned shall—
							(i)produce
			 commercial wood products and accomplish landscape-scale restoration
			 objectives;
							(ii)carry out
			 activities to reduce the risk and severity of uncharacteristic wildland fire
			 and insect infestations;
							(iii)manage
			 vegetation through timber harvest activities in a manner to ensure that the
			 timber harvest activities are limited to stewardship areas;
							(iv)use prescribed
			 burning and other silvicultural techniques to mimic mixed severity, natural
			 fires when appropriate to the forest type that is the subject of the prescribed
			 burning or other silvicultural technique;
							(v)when a commercial
			 timber harvest activity is used to implement the vegetation management of the
			 aggregate parcel, design the commercial timber harvest activity—
								(I)to reduce the
			 long-term risk and severity of fire and insect infestations;
								(II)to maintain and
			 restore healthy sustainable forests;
								(III)to generate
			 revenue to reinvest in fish and wildlife habitat maintenance and restoration;
			 and
								(IV)to maintain the
			 infrastructure of wood products manufacturing facilities that provide economic
			 stability to communities located in close proximity to the aggregate parcel;
			 and
								(vi)subject to
			 paragraph (6)(C)(ii)(III), to produce commercial wood products and accomplish
			 landscape-scale restoration objectives—
								(I)with respect to
			 the stewardship area located in the Beaverhead-Deerlodge National
			 Forest—
									(aa)during the
			 2-year period beginning on the date of enactment of this Act, mechanically
			 treat timber on not less than 14,000 acres of the stewardship area, during
			 which, to the maximum extent practicable, the Secretary concerned shall
			 mechanically treat timber on approximately 7,000 acres of the stewardship area
			 during each year of the period;
									(bb)not
			 later than 5 years after the date of enactment of this Act, mechanically treat
			 timber on not less than 35,000 acres of the stewardship area; and
									(cc)not
			 later than 10 years after the date of enactment of this Act, mechanically treat
			 timber on a minimum of 70,000 acres of the stewardship area;
									(II)with respect to
			 the stewardship area located in the Three Rivers Ranger District—
									(aa)during the
			 2-year period beginning on the date of enactment of this Act, mechanically
			 treat timber on not less than 6,000 acres of the stewardship area;
									(bb)not
			 later than 5 years after the date of enactment of this Act, mechanically treat
			 timber on not less than 15,000 acres of the stewardship area; and
									(cc)not
			 later than 10 years after the date of enactment of this Act, mechanically treat
			 timber on not less than 30,000 acres of the stewardship area; and
									(III)with respect to
			 the stewardship area located in the Seeley Lake Ranger District, carry out
			 projects described in paragraph (3).
								(3)Projects
						(A)Cooperative
			 projectsThe Secretary concerned may plan and carry out
			 cooperative projects on Federal and non-Federal land in the Seeley Lake Ranger
			 District for the protection, restoration, or enhancement of fish or wildlife
			 habitat or other resource objectives on the land if the projects will benefit
			 resources on Federal land.
						(B)Community
			 projectsThe Secretary concerned may appoint the Seeley Lake
			 Ranger District Ranger of the Lolo National Forest and the Lincoln District
			 Ranger of the Helena National Forest—
							(i)to
			 serve in an official capacity on the Board of Directors of the Blackfoot
			 Challenge; and
							(ii)to
			 participate in—
								(I)a Blackfoot
			 Community Project; and
								(II)the Seeley Lake
			 Coordinated Forest Management Project.
								(4)Restoration
			 activities
						(A)In
			 generalThe Secretary concerned may provide grants to pay the
			 Federal share of the cost of restoration activities in the Seeley Lake Ranger
			 District.
						(B)Non-Federal
			 share
							(i)In
			 generalThe Secretary concerned shall allow non-Federal matching
			 contributions to cover the cost of restoration activities under this
			 paragraph.
							(ii)FormNon-Federal
			 contributions may be in the form of cash or an in-kind contribution.
							(5)Disposition of
			 appealNotwithstanding
			 section 322(d)(1)(B) of the Department of the Interior and Related Agencies
			 Appropriations Act, 1993 (16 U.S.C. 1612 note; Public Law 102–381), each
			 meeting between a designated Forest Service employee and an individual who
			 files an appeal of a landscape-scale restoration project carried out under this
			 section shall—
						(A)take place not
			 later than 30 days after the closing date for filing an appeal;
						(B)occur in person
			 at a location agreed to by the appellant and the Forest Service that is in the
			 vicinity of the land affected by the decision; and
						(C)at the option of
			 the Secretary concerned, include other individuals involved in monitoring of
			 the landscape-scale restoration project (including the applicable project
			 advisory committee or local collaborative group) to provide input to the Forest
			 Service regarding the final decision of the Forest Service.
						(6)Compliance with
			 National Environmental Policy Act of 1969
						(A)Compliance
							(i)In
			 generalEach landscape-scale restoration project carried out
			 under this section shall be carried out in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
							(ii)Duty of
			 Secretary concernedTo comply with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) under clause (i), the Secretary
			 concerned shall prepare 1 environmental impact statement that covers all
			 components of the landscape-scale restoration project that is the subject of
			 the environmental impact statement to ensure that any additional analysis will
			 not be required.
							(iii)Number of
			 required environmental impact statementsExcept as provided in
			 subparagraph (C), with respect to an approved landscape-scale restoration
			 project under this section, any environmental impact statement in addition to
			 an environmental impact statement described in clause (ii) shall not be
			 required to implement the approved landscape-scale restoration project.
							(B)Implementation
			 of landscape-scale restoration projectUpon the later of the
			 completion of an environmental impact statement for a landscape-scale
			 restoration project under subparagraph (A), and the issuance of a record of
			 decision for the landscape-scale restoration project under paragraph (1), the
			 Secretary concerned shall implement the landscape-scale restoration
			 project.
						(C)Additional
			 environmental analysis
							(i)In
			 generalThe Secretary concerned may, after consultation with
			 resource advisory committees or local collaborative groups, and based on a
			 monitoring of the applicable landscape-scale restoration project, conduct
			 additional environmental analyses on the landscape-scale restoration project
			 after activities have begun, if the Secretary concerned determines that changes
			 to the original document would help to better accomplish the purposes of this
			 Act.
							(ii)Modifications
			 to environmental impact statements
								(I)In
			 generalAny modification to an environmental impact statement
			 regarding a landscape-scale restoration project under this section shall be
			 subject to valid existing rights.
								(II)Continuation
			 of landscape-scale restoration projectThe implementation of a
			 landscape-scale restoration project that is the subject of 1 or more
			 modifications under this clause shall continue until the date on which the 1 or
			 more modifications are approved by, as appropriate—
									(aa)an
			 appropriate United States district court; or
									(bb)the
			 Secretary concerned.
									(III)Mechanical
			 treatmentIf any acreage scheduled to be mechanically treated
			 through a landscape-scale restoration project under paragraph (2)(D)(vi) is
			 eliminated from the landscape-scale restoration project through a modification
			 under this clause, the Secretary concerned may not include the acreage in
			 calculating the applicable acreage total required to be mechanically treated
			 under paragraph (2)(D)(vi).
								(D)ConsultationThe
			 Secretary concerned shall consult with resource advisory committees or local
			 collaborative groups before any environmental analysis is conducted to reduce
			 conflict and expedite project implementation.
						(7)Ecological
			 restoration treatmentsAn ecological restoration treatment
			 selected by the Secretary concerned under the Collaborative Forest Landscape
			 Restoration Program in accordance with section 4003 of the Omnibus Public Land
			 Management Act of 2009 (16 U.S.C. 7303) shall qualify as a landscape-scale
			 restoration project under this section.
					(8)Priority
			 regarding design of landscape-scale restoration projectsIn
			 planning a landscape-scale restoration project under this subsection, the
			 Secretary concerned shall give priority to any proposal that is
			 designed—
						(A)to benefit local
			 communities through the creation or establishment of employment or training
			 opportunities through the conduct of the landscape-scale restoration
			 project;
						(B)to ensure that
			 wood and other by-products of the landscape-scale restoration project—
							(i)are
			 processed in the State; and
							(ii)contribute to
			 the development or retention of value-added products for an existing or
			 emerging market;
							(C)to establish
			 partnerships with State, local, and private nonprofit youth groups; and
						(D)to result in
			 ecological benefits to the landscape.
						(9)Receipts
						(A)EstablishmentThere
			 is established in the Treasury of the United States an account (referred to in
			 this paragraph as the Account) consisting of such amounts as are
			 appropriated to the Account under subparagraph (B).
						(B)Transfers to
			 AccountThere are appropriated to the Account, out of funds of
			 the Treasury not otherwise appropriated, amounts equivalent to amounts
			 collected as receipts under this section.
						(C)Expenditures
			 from AccountOn request by the Secretary concerned, the Secretary
			 of the Treasury shall transfer from the Account to the Secretary concerned such
			 amounts as the Secretary concerned determines are necessary to carry out this
			 section.
						(D)Transfers of
			 amounts
							(i)In
			 generalThe amounts required to be transferred to the Fund under
			 this paragraph shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
							(ii)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
							(10)Effect on
			 other projectsNothing in this section affects the authority of
			 the Secretary concerned with respect to the conduct of any other project of the
			 Secretary concerned on a stewardship area that is not carried out pursuant to
			 this title.
					(11)Existing
			 landscape-scale restoration projectsLandscape-scale restoration
			 projects for which the Secretary concerned has, as of the date of enactment of
			 this Act, initiated the preparation of an environmental impact statement or
			 similar analysis in accordance with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) may be carried out in accordance with applicable law
			 (including regulations).
					(12)EffectExcept
			 as otherwise provided in this Act, the Secretary concerned shall manage, in
			 accordance with each applicable law (including regulations)—
						(A)the
			 Beaverhead-Deerlodge National Forest;
						(B)the Seeley Lake
			 Ranger District; and
						(C)the Three Rivers
			 Ranger District.
						103.Resource
			 advisory committees
				(a)Establishment;
			 selection for use
					(1)Establishment
			 of resource advisory committeesSubject to paragraph (2), in
			 accordance with section 205 of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7125), the Secretary concerned shall
			 establish—
						(A)a resource
			 advisory committee for the Beaverhead-Deerlodge National Forest; and
						(B)a resource
			 advisory committee for the Three Rivers Ranger District.
						(2)Selection of
			 existing advisory committeeIn establishing a resource advisory
			 committee for each entity described in paragraph (1), the Secretary concerned
			 may select an advisory committee in existence as of the date of enactment of
			 this Act if the Secretary concerned determines that the advisory
			 committee—
						(A)is capable of
			 carrying out the applicable requirements of this Act; and
						(B)meets each
			 requirement described in section 205 of the Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 7125).
						(b)Duties
					(1)Establishment
			 of advisory committees
						(A)In
			 generalEach resource advisory committee established under
			 subsection (a)(1) shall establish an advisory committee for each
			 landscape-scale restoration project implemented by the Secretary concerned
			 under section 102(b) to assist the Secretary concerned in determining the
			 location for, completing the design of, and implementing each landscape-scale
			 restoration project under the jurisdiction of the advisory committee.
						(B)CompositionEach
			 advisory committee established by a resource advisory committee under
			 subparagraph (A) shall be comprised of representatives from—
							(i)industrial,
			 recreational, conservation, and livestock organizations; and
							(ii)applicable local
			 collaborative forest management groups.
							(2)GuidanceEach
			 resource advisory committee shall advise each entity under the jurisdiction of
			 the resource advisory committee on issues relating to the disbursement of
			 excess receipts that result from the completion of each landscape-scale
			 restoration project implemented by the Secretary concerned under section
			 102(b), as appropriate.
					104.Monitoring;
			 reporting
				(a)ReportsNot later than 5 years after the date of
			 enactment of this Act and every 5 years thereafter, the Secretary concerned
			 shall submit to the appropriate committees of Congress a report on the
			 implementation of landscape-scale restoration projects under this title.
				(b)ContentsEach report required under subsection (a)
			 shall, for the entity covered by the report—
					(1)assess the effectiveness of stewardship
			 contracts in meeting vegetative management goals and funding restoration
			 goals;
					(2)provide information on—
						(A)the number of landscape-scale restoration
			 projects designed, implemented, and completed;
						(B)the cost effectiveness of each
			 landscape-scale restoration project, including the costs of planning and
			 environmental analysis and the benefits resulting from restoration activities;
			 and
						(C)the number of acres treated and restoration
			 projects accomplished;
						(3)evaluate whether
			 the use of stewardship contracts and the participation of local collaborative
			 groups and other forms of public involvement have reduced the number of
			 administrative appeals and legal challenges or otherwise impacted the outcome
			 of appeals and litigation;
					(4)make
			 recommendations on legislative or administrative actions that might better
			 achieve the goals and purposes of the restoration efforts carried out by the
			 Secretary concerned;
					(5)identify any
			 additional resources and authorities that are necessary to implement fully the
			 initiatives carried out by the Secretary concerned under this title;
					(6)evaluate the
			 effectiveness of restoration activities on ecological health; and
					(7)consider and
			 implement adaptive management tools to improve management under this Act,
			 including impacts of climate change on the effectiveness of restoration
			 activities.
					105.Biomass
			 combined heat and power system projects
				(a)Use of
			 fundsThe Secretary concerned
			 may use funds made available under section 106(a) and other funds available to
			 the Secretary concerned for fiscal year 2010, to pay the Federal share of the
			 cost of installation of combined heat and power biomass systems that can use
			 materials made available from the landscape-scale restoration projects carried
			 out under this title.
				(b)Biomass
			 study
					(1)StudyAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 concerned shall conduct a study—
						(A)to examine the
			 feasibility of the sustainable development of biomass supplies and combined
			 heat and power energy generation in the areas covered by this title; and
						(B)to develop a
			 means by which to facilitate and encourage the use of biomass recovered from
			 forest land as an energy source to reduce the risk of severe wildfire
			 to—
							(i)communities;
							(ii)infrastructure;
			 and
							(iii)water
			 supplies.
							(2)PlanNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 concerned shall propose a plan that is based on the results of the study
			 carried out under paragraph (1).
					106.Funding
				(a)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this title.
				(b)FundIn
			 addition to funds made available under subsection (a), the Secretary concerned
			 may use such amounts in the Fund as are necessary to carry out this
			 title.
				(c)Cost-Effective
			 planning and implementationIn planning and implementing
			 landscape-scale restoration projects under this title, the Secretary concerned
			 shall use the most cost-effective means available.
				(d)ReprogrammingSubject
			 to the relevant reprogramming guidelines of the Committee on Appropriations of
			 the Senate and the Committee on Appropriations of the House of Representatives,
			 funds specifically provided to the Forest Service by the Secretary concerned to
			 implement resource management activities according to this title may be made
			 available.
				(e)Unobligated
			 balancesSubject to normal reprogramming guidelines, the forest
			 supervisors of the Beaverhead-Deerlodge National Forest, the Lolo National
			 Forest, and the Kootenai National Forest may allocate and use all accounts that
			 contain year-end excess funds, and all other available excess funds, for the
			 administration and management of the National Forest under the jurisdiction of
			 the forest supervisor to implement projects to achieve the goals and objectives
			 of this title.
				(f)Landscape-Scale
			 restoration projects
					(1)In
			 generalSubject to paragraph (2), the Secretary concerned may
			 retain any receipts derived from the implementation of landscape-scale
			 restoration projects under this title for use in planning and implementing
			 additional landscape-scale restoration projects.
					(2)Limitation
						(A)In
			 generalExcept as provided in subparagraph (B), funds generated
			 by a landscape-scale restoration project under this title may not be expended
			 by the Secretary concerned on a landscape-scale restoration project carried out
			 on an administrative unit of a National Forest other than the administrative
			 unit on which the landscape-scale restoration project that is the source of the
			 funds is carried out.
						(B)ExceptionFunds
			 generated by a landscape-scale restoration project under this title in the
			 Beaverhead-Deerlodge National Forest may be expended by the Secretary concerned
			 on a landscape-scale restoration project carried out in any other
			 administrative unit of a National Forest.
						(g)AdministrationOf
			 the amounts available to carry out this title for each fiscal year, the
			 Secretary concerned shall ensure that—
					(1)not more than 10
			 percent is used or allocated for general administration, planning, or other
			 overhead; and
					(2)not less than 10
			 percent is used to carry out projects authorized under this title.
					107.AdministrationExcept as otherwise provided in this title,
			 the Secretary concerned shall administer the Beaverhead-Deerlodge National
			 Forest, the Seeley Lake Ranger District, and the Three Rivers Ranger District
			 in accordance with applicable laws (including regulations).
			108.Termination of
			 authority
				(a)In
			 generalSubject to subsection
			 (b), the authority of the Secretary concerned to plan and implement
			 landscape-scale restoration projects under this title shall terminate on the
			 later of—
					(1)the date that is
			 15 years after the date of enactment of this Act; or
					(2)(A)in the case of the
			 Beaverhead-Deerlodge National Forest, the date on which 70,000 acres of land in
			 the Beaverhead-Deerlodge National Forest have been mechanically treated in
			 accordance with section 102(b)(2)(D)(vi)(I); or
						(B)in the case of the Three Rivers Ranger
			 District, the date on which 30,000 acres of land in the Three Rivers Ranger
			 District have been mechanically treated in accordance with section
			 102(b)(2)(D)(vi)(II).
						(b)ContractsThe
			 termination of the authority of the Secretary concerned under subsection (a)
			 shall not affect any contract entered into by the Secretary concerned to carry
			 out this title.
				IIDesignation of
			 wilderness and national recreation areas
			201.Designation of
			 wilderness and national recreation areas
				(a)Beaverhead-Deerlodge
			 National ForestIn accordance
			 with, and in furtherance of the purposes of, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness areas and
			 as components of the National Wilderness Preservation System:
					(1)Anaconda
			 Pintlar Wilderness AdditionsCertain land in the
			 Beaverhead-Deerlodge National Forest, comprising approximately 56,680 acres, as
			 generally depicted on the map entitled Anaconda-Pintlar Proposed
			 Wilderness Additions and dated July 16, 2009, is incorporated in, and
			 shall be considered to be a part of, the Anaconda-Pintlar Wilderness.
					(2)Dolus Lakes
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 9,367 acres, as generally depicted on the map
			 entitled Dolus Lakes Proposed Wilderness and dated July 16,
			 2009, to be known as the Dolus Lakes Wilderness.
					(3)East Pioneers
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 76,775 acres, as generally depicted on the map
			 entitled East Pioneers Proposed Wilderness and dated July 16,
			 2009, to be known as the East Pioneers Wilderness.
					(4)Electric Peak
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 4,653 acres, as generally depicted on the map
			 entitled Electric Peak Proposed Wilderness and dated July 16,
			 2009, to be known as the Electric Peak Wilderness.
					(5)Lee Metcalf
			 Wilderness AdditionsCertain land in the Beaverhead-Deerlodge
			 National Forest, comprising approximately 18,950 acres, as generally depicted
			 on the map entitled Lee Metcalf Proposed Wilderness Additions
			 and dated July 16, 2009, is incorporated in, and shall be considered to be a
			 part of, the Lee Metcalf Wilderness.
					(6)Highlands
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 20,392 acres, as generally depicted on the map
			 entitled Highlands Proposed Wilderness and dated July 16, 2009,
			 to be known as the Highlands Wilderness.
					(7)Italian Peaks
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 29,508 acres, as generally depicted on the map
			 entitled Italian Peaks Proposed Wilderness and dated July 16,
			 2009, to be known as the Italian Peaks Wilderness.
					(8)Lima Peaks
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 35,120 acres, as generally depicted on the map
			 entitled Lima Peaks Proposed Wilderness and dated July 16, 2009,
			 to be known as the Lima Peaks Wilderness.
					(9)Lost Cabin
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 5,223 acres, as generally depicted on the map
			 entitled Lost Cabin Lake Proposed Wilderness and dated July 16,
			 2009, to be known as the Lost Cabin Wilderness.
					(10)Mount
			 Jefferson WildernessCertain land in the Beaverhead-Deerlodge
			 National Forest, comprising approximately 4,465 acres, as generally depicted on
			 the map entitled Mount Jefferson Proposed Wilderness and dated
			 July 16, 2009, to be known as the Mount Jefferson
			 Wilderness.
					(11)Quigg Peak
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 8,388 acres, as generally depicted on the map
			 entitled Quigg Peak Proposed Wilderness and dated July 16, 2009,
			 to be known as the Quigg Peak Wilderness.
					(12)Sapphires
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 53,327 acres, as generally depicted on the map
			 entitled Sapphires Proposed Wilderness and dated July 16, 2009,
			 to be known as the Sapphires Wilderness.
					(13)Snowcrest
			 wildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 89,798 acres, as generally depicted on the map
			 entitled Snowcrest Proposed Wilderness and dated July 16, 2009,
			 to be known as the Snowcrest Wilderness.
					(14)Stony Mountain
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 14,261 acres, as generally depicted on the map
			 entitled Stony Mountain Proposed Wilderness and dated July 16,
			 2009, to be known as the Stony Mountain Wilderness.
					(15)West Big Hole
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 44,084 acres, as generally depicted on the map
			 entitled West Big Hole Proposed Wilderness and dated July 16,
			 2009, to be known as the West Big Hole Wilderness.
					(16)West Pioneers
			 WildernessCertain land in the Beaverhead-Deerlodge National
			 Forest, comprising approximately 25,742 acres, as generally depicted on the map
			 entitled West Pioneers Proposed Wilderness and dated July 16,
			 2009, to be known as the West Pioneers Wilderness.
					(b)Lolo National
			 ForestIn furtherance of the
			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following land is
			 designated as wilderness and as components of the National Wilderness
			 Preservation System:
					(1)Bob Marshall
			 and Scapegoat Wilderness additionsCertain land in the Lolo
			 National Forest, which comprises approximately 71,378 acres, as generally
			 depicted as the North Fork Blackfoot-Monture Creek Wilderness
			 Addition on the map entitled Location of the Seeley Lake
			 Wilderness Additions and the Otatsy National Recreation Area and dated
			 July 16, 2009, which is incorporated in, and shall be considered part of, the
			 Bob Marshall and Scapegoat Wilderness designated by Public Law 92–395 (86 Stat.
			 578).
					(2)Bob Marshall
			 Wilderness additionCertain land in the Lolo National Forest,
			 which comprises approximately 7,599 acres, as generally depicted as the
			 Grizzly Basin of the Swan Range Wilderness Addition on the map
			 entitled Location of the Seeley Lake Wilderness Additions and the Otatsy
			 National Recreation Area and dated July 16, 2009, which is incorporated
			 in, and shall be considered part of, the Bob Marshall Wilderness designated
			 under the Wilderness Act (16 U.S.C. 1131 et seq.).
					(3)Mission
			 Mountains Wilderness additionCertain land in the Lolo National
			 Forest, which comprises approximately 4,501 acres, as generally depicted as the
			 West Fork Clearwater Wilderness Addition on the map entitled
			 Location of the Seeley Lake Wilderness Additions and the Otatsy National
			 Recreation Area and dated July 16, 2009, which is incorporated in, and
			 shall be considered part of, the Mission Mountains Wilderness designated by
			 Public Law 93–632 (88 Stat. 2153).
					(c)Kootenai
			 National ForestIn furtherance of the purposes of the Wilderness
			 Act (16 U.S.C. 1131 et seq.), certain land in the Kootenai National Forest,
			 which comprises approximately 29,869 acres, as generally depicted as the
			 Roderick Wilderness Area on the map entitled Three Rivers
			 Special Management Area and Roderick Wilderness and dated July 16,
			 2009, is—
					(1)designated as
			 wilderness and as a component of the National Wilderness Preservation System;
			 and
					(2)to be known as
			 the Roderick Wilderness.
					(d)Dillon Field
			 OfficeIn accordance with, and in furtherance of the purposes of,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 following areas of Bureau of Land Management land in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Blacktail
			 mountains wildernessCertain land under the jurisdiction of the
			 Dillon Field Office, comprising approximately 10,667 acres, as generally
			 depicted on the map entitled Blacktail Mountains Proposed
			 Wilderness and dated June 29, 2009, to be known as the Blacktail
			 Mountains Wilderness.
					(2)Centennial
			 mountains wildernessCertain land under the jurisdiction of the
			 Dillon Field Office, comprising approximately 23,256 acres, as generally
			 depicted on the map entitled Centennial Mountains Proposed
			 Wilderness and dated June 29, 2009, to be known as the
			 Centennial Mountains Wilderness.
					(3)Farlin Creek
			 wildernessCertain land under the jurisdiction of the Dillon
			 Field Office, comprising approximately 661 acres, as generally depicted on the
			 map entitled Farlin Creek Proposed Wilderness and dated June 29,
			 2009, to be known as the Farlin Creek Wilderness.
					(4)Ruby mountains
			 wildernessCertain land under the jurisdiction of the Dillon
			 Field Office, comprising approximately 15,504 acres, as generally depicted on
			 the map entitled Ruby Mountains Proposed Wilderness and dated
			 June 29, 2009, to be known as the Ruby Mountains
			 Wilderness.
					(e)Butte Field
			 Office
					(1)In
			 generalIn accordance with, and in furtherance of the purposes
			 of, the Wilderness Act (16 U.S.C. 1131 et seq.), the area
			 of Bureau of Land Management land in the State described in paragraph (2) is
			 designated as a wilderness area and as a component of the National Wilderness
			 Preservation System.
					(2)Humbug Spires
			 WildernessCertain land under
			 the jurisdiction of the Butte Field Office, comprising approximately 8,892
			 acres, as generally depicted on the map entitled Humbug Spires Proposed
			 Wilderness and dated June 29, 2009, to be known as the Humbug
			 Spires Wilderness.
					202.Administration
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by section 201
			 shall be administered by the Secretary concerned in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act
			 to the effective date shall be considered to be a reference to the date of
			 enactment of this Act.
				(b)Map; legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary concerned shall file a map and a legal description of
			 each wilderness area designated by section 201 with—
						(A)the Committee on
			 Natural Resources of the House of Representatives; and
						(B)the Committee on
			 Energy and Natural Resources of the Senate.
						(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary concerned may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary concerned.
					(c)Incorporation
			 of acquired land and interestsAny land within the boundary of a
			 wilderness area designated by section 201 that is acquired by the Federal
			 Government shall—
					(1)become part of
			 the wilderness area in which the land is located; and
					(2)be managed in
			 accordance with—
						(A)this
			 title;
						(B)the Wilderness
			 Act (16 U.S.C. 1131 et seq.); and
						(C)any other
			 applicable law (including regulations).
						(d)WithdrawalSubject
			 to valid existing rights, each parcel of Federal land designated as a
			 wilderness area by section 201 is withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials and geothermal leasing laws.
					(e)Fire, insect,
			 and disease management activities
					(1)In
			 generalThe Secretary concerned may take such measures in each
			 wilderness area designated by section 201 as the Secretary concerned determines
			 to be necessary for the control and prevention of fire, insects, and diseases,
			 in accordance with—
						(A)section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)); and
						(B)House Report No.
			 98–40.
						(2)ReviewNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall review each policy in existence as of that date that is
			 applicable to each wilderness area designated by section 201 to ensure that
			 each authorized approval procedure for any fire management measure provides a
			 timely and efficient response to fire emergencies in the wilderness
			 area.
					(f)Access to
			 private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary concerned shall provide each
			 owner of private property located in a wilderness area designated by section
			 201 adequate access to the private property to ensure the reasonable use and
			 enjoyment of the property by the owner.
				(g)Snow sensors
			 and stream gaugesNothing in this title prevents the installation
			 or maintenance of hydrological, meteorological, or climatological
			 instrumentation in each wilderness area designated by section 201 if the
			 Secretary concerned determines that the installation or maintenance of the
			 instrumentation is appropriate to further the scientific, educational, or
			 conservation purposes of the wilderness areas.
				(h)Military
			 activities
					(1)In
			 generalWith respect to each wilderness area designated by
			 section 201, nothing in this title precludes or restricts—
						(A)low-level
			 overflights of military aircraft;
						(B)the designation
			 of new units of special airspace; or
						(C)the use or
			 establishment of military flight training routes over the wilderness
			 areas.
						(2)Highlands
			 Wilderness AreaNothing in this title precludes or restricts the
			 authority of the Secretary concerned to enter into agreements with the
			 Secretary of Defense or the Montana National Guard to permit limited and
			 scheduled landings of aircraft in the Highlands Wilderness Area.
					(i)GrazingThe
			 grazing of livestock (including the maintenance of any facility in existence as
			 of the date of enactment of this Act that is used in connection with the
			 grazing of livestock) in each wilderness area designated by section 201 shall
			 be administered in accordance with—
					(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(2)the guidelines
			 set forth in Appendix A of House Report 101–405.
					(j)Fish and
			 wildlife management
					(1)In
			 generalIn furtherance of the purposes and principles of the
			 management activities under the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Secretary concerned may carry out management activities to maintain or restore
			 fish and wildlife populations (including activities to maintain and restore
			 fish and wildlife habitats to support the populations) in any wilderness area
			 designated by section 201 if the activities are—
						(A)consistent with
			 applicable wilderness management plans; and
						(B)carried out in
			 accordance with applicable guidelines and policies.
						(2)State
			 management; recreational useNothing in this Act—
						(A)affects the
			 authority, jurisdiction, or responsibility of the State to manage, control, or
			 regulate fish and resident wildlife under State law (including regulations),
			 including the regulation of hunting, fishing, trapping, and recreational
			 shooting on public land managed by—
							(i)the
			 Forest Service; or
							(ii)the Bureau of
			 Land Management; or
							(B)affects access
			 for any recreational activity allowed by any law (including regulations),
			 including—
							(i)hunting;
							(ii)fishing;
							(iii)trapping;
			 and
							(iv)recreational
			 shooting.
							(k)Adjacent
			 management
					(1)In
			 generalNothing in this title creates any protective perimeter or
			 buffer zone around any wilderness area designated by section 201.
					(2)Nonwilderness
			 activitiesThe fact that a nonwilderness activity or use can be
			 seen or heard from an area within a wilderness area designated by section 201
			 shall not preclude the conduct of the activity or use outside the boundary of
			 the wilderness area.
					(l)Memorandums of
			 understandingNot later than 1 year after the date of enactment
			 of this Act, the Secretary concerned shall offer to enter into a memorandum of
			 understanding with each law enforcement, emergency medical responder, and
			 search and rescue organization of each political subdivision of the State, the
			 jurisdiction of which includes any wilderness area designated by section 201,
			 to ensure that each organization is authorized to enter each wilderness area to
			 conduct emergency operations.
				(m)Outfitter and
			 guide activitiesOutfitter and guide activities conducted under
			 permits of the Forest Service in effect on the date of enactment of this Act in
			 any wilderness area designated by section 201 shall be considered to have met
			 all requirements for necessary analysis for the permits.
				(n)Effect
					(1)East Pioneers
			 Wilderness AreaWith respect to the East Pioneers Wilderness
			 Area, nothing in this title affects the right of any owner of 1 or more water
			 impoundment structures to customary and usual access to the 1 or more water
			 impoundment structures, including—
						(A)necessary
			 motorized use over and along roads and trails in existence as of the date of
			 enactment of this Act to the 1 or more water impoundment structures; and
						(B)the right to
			 operate and maintain the 1 or more water impoundment structures.
						(2)Highlands
			 Wilderness AreaWith respect to the Highlands Wilderness Area,
			 nothing in this title affects—
						(A)the customary and
			 usual access of Beaverhead County to operate and maintain the communication
			 site located on Table Mountain under a special use permit issued by the Forest
			 Service; and
						(B)the water supply
			 pipeline in existence as of the date of enactment of this Act for the city of
			 Butte (including the surrounding community of the city of Butte)—
							(i)including the
			 right of the city of Butte of ingress and egress with respect to the water
			 supply pipeline; and
							(ii)which may be
			 operated, maintained, and upgraded by the city of Butte, subject to reasonable
			 requirements to protect the wilderness values of the Highlands Wilderness
			 Area.
							(3)Snowcrest
			 Wilderness AreaWith respect to the Snowcrest Wilderness Area,
			 nothing in this title affects—
						(A)motorized access
			 to water infrastructure for cattle, which—
							(i)was
			 constructed—
								(I)to protect the
			 Ruby River; and
								(II)to preserve
			 historic access for other ranching activities; and
								(ii)shall continue
			 under the permit system in existence as of the date of enactment of this Act;
			 and
							(B)subject to
			 reasonable requirements to protect the wilderness values of the Snowcrest
			 Wilderness Area, historical motorized access to trail sheep.
						203.Release of
			 Bureau of Land Management study areas
				(a)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area
			 described in subsection (b) that is not designated as a wilderness area by
			 section 201 or any other Act enacted before the date of enactment of this Act
			 has been adequately studied for wilderness.
				(b)Description of
			 study areasThe study areas referred to in subsection (a)
			 are—
					(1)the Axolotl Lakes
			 Wilderness Study Area;
					(2)the Bell and
			 Limekiln Canyons Wilderness Study Area;
					(3)the Blacktail
			 Mountains Wilderness Study Area;
					(4)the Centennial
			 Mountains Wilderness Study Area;
					(5)the East Fork
			 Blacktail Wilderness Study Area;
					(6)the Farlin Creek
			 Wilderness Study Area;
					(7)the Henneberry
			 Ridge Wilderness Study Area;
					(8)the Hidden
			 Pasture Wilderness Study Area;
					(9)the Humbug Spires
			 Wilderness Study Area; and
					(10)the Ruby
			 Mountains Wilderness Study Area.
					(c)ReleaseAny
			 study area described in subsection (b) that is not designated as a wilderness
			 area by section 201—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
					(2)shall be managed
			 in accordance with the applicable land management plans adopted under section
			 202 of that Act (43 U.S.C. 1712).
					204.Release of
			 Sapphire and West Pioneer Wilderness study areas
				(a)FindingsCongress
			 finds that—
					(1)for purposes of
			 section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782), any portion of a wilderness study area described in subsection (b) that
			 is not designated as a wilderness area by section 201 or any other Act enacted
			 before the date of enactment of this Act has been adequately studied for
			 wilderness;
					(2)the studies
			 conducted under section 2 of the Montana Wilderness Study Act of 1977 (Public
			 Law 95–150; 91 Stat. 1243) regarding each study area described in subsection
			 (b) are adequate for the consideration of the suitability of each study area
			 for inclusion as a component of the National Wilderness Preservation System;
			 and
					(3)the Secretary of
			 Agriculture is not required—
						(A)to review the
			 wilderness option for each study area described in subsection (b) prior to the
			 revision of the forest plan required for each land that comprises each study
			 area in accordance with the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600
			 et seq.); and
						(B)to manage each
			 study area described in subsection (b) to ensure the suitability of each study
			 area for designation as a component of the National Wilderness Preservation
			 System pending revision of the forest plan that comprises the study
			 area.
						(b)Description of
			 study areasThe study areas referred to in subsection (a)
			 are—
					(1)the portion of
			 the Sapphire Wilderness Study Area that is—
						(A)located within
			 the Beaverhead-Deerlodge National Forest, as described in section 2(4) of the
			 Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243);
			 and
						(B)not designated as
			 a wilderness area by section 201; and
						(2)the portion of
			 the West Pioneer Wilderness Study Area, as described in section 2(1) of the
			 Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243), that
			 is not designated as a wilderness area by section 201.
					205.Lost Creek
			 Protection Area
				(a)DesignationCertain
			 Federal land located in the Beaverhead-Deerlodge National Forest, comprising
			 approximately 15,134 acres, as generally depicted on the map entitled
			 Lost Creek Protection Area and dated July 16, 2009, is
			 designated as the Lost Creek Protection Area.
				(b)AdministrationThe
			 Secretary concerned shall administer the protection area in accordance with
			 this section and any laws (including regulations) relating to the National
			 Forest System.
				(c)WithdrawalSubject
			 to valid existing rights, the Federal land designated as the protection area is
			 withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(d)Development
			 restrictionsAfter the date of enactment of this Act, no
			 developed campground, road, or trail may be constructed in the protection
			 area.
				(e)Timber
			 harvesting
					(1)In
			 generalExcept as provided in paragraph (2), timber harvesting
			 shall not be permitted within the protection area.
					(2)Maintenance of
			 protection areaTimber harvesting may be permitted in the
			 protection area to the extent allowed under section 4(d)(1) of the Wilderness
			 Act (16 U.S.C. 1133(d)(1)) for purposes relating to the necessary control of
			 fire, insects, and diseases, and for public safety.
					(f)Snowmobiles
					(1)In
			 generalSubject to paragraph (2), the use of snowmobiles shall be
			 permitted within the protection area only—
						(A)on designated
			 trails and routes in existence as of July 16, 2009;
						(B)during periods of
			 adequate snow cover, as determined by the forest plan in effect as of the date
			 of enactment of this Act.
						(2)Resource
			 protection or public safetyNothing in this subsection precludes
			 the Secretary concerned from closing any trail or route from use for the
			 purposes of resource protection or public safety.
					(3)Mechanized,
			 nonmotorized vehiclesThe use of mechanized, nonmotorized
			 vehicles shall be permitted within the protection area.
					(4)Land-based
			 motorized vehiclesThe use of land-based motorized vehicles shall
			 be prohibited within the protection area.
					(g)Management
			 plan
					(1)In
			 generalThe Secretary concerned shall include a management plan
			 for the protection area in the first revision of the forest plan of the
			 Beaverhead-Deerlodge National Forest that is carried out by the Secretary
			 concerned after the date of enactment of this Act.
					(2)Requirement for
			 public commentIn developing a management plan for the protection
			 area under paragraph (1), the Secretary concerned shall provide public notice
			 and an opportunity for comment.
					206.West Big Hole
			 National Recreation Area
				(a)PurposeThe purpose of this section is to designate
			 the West Big Hole National Recreation Area—
					(1)to ensure the preservation and protection
			 of the natural, scenic, historic, pastoral, and fish and wildlife values of the
			 National Recreation Area; and
					(2)to provide for the enhancement of the
			 recreational values of the National Recreation Area.
					(b)DefinitionsIn
			 this section:
					(1)MapThe
			 term map means the map entitled West Big Hole Proposed
			 Wilderness and dated July 16, 2009.
					(2)National
			 Recreation AreaThe term National Recreation Area
			 means the West Big Hole National Recreation Area that is—
						(A)comprised of
			 certain land that is—
							(i)located in the
			 Beaverhead-Deerlodge National Forest;
							(ii)comprised of
			 approximately 94,237 acres; and
							(iii)generally
			 depicted on the map; and
							(B)designated by
			 subsection (c).
						(c)DesignationEach parcel of land depicted on the map is
			 designated as the National Recreation Area.
				(d)Administration
					(1)In
			 generalThe Secretary concerned shall administer the National
			 Recreation Area—
						(A)in accordance
			 with any laws (including regulations) relating to the National Forest System;
			 and
						(B)in a manner to
			 ensure most effectively—
							(i)the
			 protection and conservation of fish and wildlife located in the National
			 Recreation Area;
							(ii)the conservation
			 and development of scenic, natural historic, pastoral, and other values
			 that—
								(I)contribute to,
			 and are available for, public recreation; and
								(II)represent the
			 economic and social history of the American West; and
								(iii)the proper
			 management, utilization, and disposal of natural resources located in the
			 National Recreation Area (including timber, grazing, and mineral resources) to
			 the extent that the use of the resources would not substantially impair the
			 purposes of the National Recreation Area.
							(2)Acquisition
			 authority
						(A)In
			 generalSubject to subparagraph (B), in accordance with
			 applicable laws (including regulations), the Secretary concerned may acquire
			 from willing sellers, or through a voluntary donation or exchange, any land or
			 interest in land (including any mineral interest or scenic easement) that is
			 located in the National Recreation Area that the Secretary concerned determines
			 is necessary to carry out this section.
						(B)LimitationNo
			 land or interest in land may be acquired by the Secretary concerned under
			 subparagraph (A) through condemnation.
						(3)Hunting;
			 fishingThe Secretary concerned shall allow individuals to hunt,
			 trap, and fish within the National Recreation Area in accordance with each
			 applicable law (including regulations) of—
						(A)the Federal
			 Government; and
						(B)the State.
						(4)GrazingThe
			 grazing of livestock in the National Recreation Area, if authorized before the
			 date of enactment of this Act, shall be permitted to continue in accordance
			 with—
						(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(B)the guidelines
			 set forth in Appendix A of House Report 101–405.
						(e)Off-Road
			 recreation
					(1)In
			 generalSubject to any forest plan or travel management plan,
			 except for administrative purposes or to respond to an emergency, motorized
			 travel shall be permitted within the National Recreation Area only on approved,
			 designated trails and routes.
					(2)Mechanized,
			 nonmotorized vehiclesThe use of mechanized, nonmotorized
			 vehicles shall be permitted within the National Recreation Area.
					(f)Availability of
			 mapThe map shall be filed
			 and made available for public inspection in the appropriate office of the
			 Secretary concerned.
				207.West Pioneers
			 Recreation Management Area
				(a)DefinitionsIn
			 this section:
					(1)MapThe
			 term map means the map entitled West Pioneers Proposed
			 Wilderness and dated July 16, 2009.
					(2)Recreation
			 management areaThe term recreation management area
			 means the West Pioneers Recreation Management Area that is—
						(A)comprised of
			 certain land in the Beaverhead-Deerlodge National Forest that is—
							(i)comprised of
			 approximately 129,252 acres; and
							(ii)generally
			 depicted on the map; and
							(B)established by
			 subsection (b).
						(b)EstablishmentTo
			 conserve, protect, and enhance the scenic, wildlife, recreational, and other
			 natural resource values of the West Pioneers area of the State, there is
			 established the West Pioneers Recreation Management Area.
				(c)Administration
					(1)In
			 generalThe Secretary concerned shall administer the recreation
			 management area in accordance with this section and any laws (including
			 regulations) relating to the National Forest System.
					(2)GrazingNothing
			 in this section prohibits, or affects the administration of, the grazing of
			 livestock on land within the boundaries of the recreation management
			 area.
					(d)WithdrawalSubject
			 to valid existing rights, the recreation management area is withdrawn
			 from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(e)Timber
			 harvesting
					(1)In
			 generalExcept as provided in paragraph (2), timber harvesting
			 shall not be permitted within the recreation management area.
					(2)Maintenance of
			 recreation management areaTimber harvesting may be permitted in
			 the recreation management area to the extent allowed under section 4(d)(1) of
			 the Wilderness Act (16 U.S.C. 1133(d)(1)) for purposes relating to the
			 necessary control of fire, insects, and diseases, and for public safety.
					(f)Development
			 limitationsEffective on the date of enactment of this Act, no
			 permanent campground, or road or trail, may be constructed in the recreation
			 management area.
				(g)Off-Road
			 recreation
					(1)In
			 generalExcept for administrative purposes or to respond to an
			 emergency, the use of mechanized and motorized travel shall be permitted within
			 the recreation management area only on approved, designated trails and routes
			 in existence as of the date of enactment of this Act.
					(2)MapNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall prepare and make available to the public a map that depicts
			 each trail and route described in paragraph (1).
					(3)EffectNothing
			 in this subsection precludes the Secretary concerned from closing from public
			 use any trail or route described in paragraph (1)—
						(A)to protect a
			 natural resource; or
						(B)to help ensure
			 public safety.
						208.Thunderbolt
			 Creek Recreation Area
				(a)DesignationCertain
			 Federal land located in the Beaverhead-Deerlodge National Forest, comprising
			 approximately 22,037 acres, as generally depicted on the map entitled
			 Electric Peak Proposed Wilderness and dated July 16, 2009, is
			 designated as the Thunderbolt Creek Recreation Area.
				(b)AdministrationThe
			 Secretary concerned shall administer the recreation area in accordance with
			 this section and any laws (including regulations) relating to the National
			 Forest System.
				(c)WithdrawalSubject
			 to valid existing rights, the Federal land designated as the recreation area is
			 withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(d)Development
			 restrictionsEffective on or after the date of enactment of this
			 Act, no developed campground or road may be constructed in the recreation
			 area.
				(e)Timber
			 harvesting
					(1)In
			 generalExcept as provided in paragraph (2), timber harvesting
			 shall not be permitted within the recreation area.
					(2)Maintenance of
			 recreation areaTimber harvesting may be permitted in the
			 recreation area to the extent allowed under section 4(d)(1) of the Wilderness
			 Act (16 U.S.C. 1133(d)(1)) for purposes relating to the necessary control of
			 fire, insects, and diseases, and for public safety.
					(f)Vehicles
					(1)Motorized
			 vehicles
						(A)In
			 generalExcept as provided in subparagraph (B), motorized travel
			 shall be permitted within the recreation area only on those established trails
			 and routes existing as of the date of enactment of this Act, on which motorized
			 travel was permitted as of that date.
						(B)Other trails
			 and routesOther trails and routes may be used when necessary for
			 administrative purposes or to respond to an emergency.
						(C)Identification
			 and mapNot later than 1 year after the date of enactment of this
			 Act, the Secretary concerned shall—
							(i)identify routes
			 and trails described in subparagraph (A); and
							(ii)prepare and make
			 available to the public a map showing the routes and trails.
							(D)Resource
			 protection or public safetyNothing in this subsection precludes
			 the Secretary concerned from closing any trail or route from use for the
			 purposes of resource protection or public safety.
						(2)Mechanized,
			 nonmotorized vehiclesThe use of mechanized, nonmotorized
			 vehicles shall be permitted within the recreation area.
					(g)Management
			 plan
					(1)In
			 generalThe Secretary concerned shall include a management plan
			 for the recreation area in the first revision of the forest plan of the
			 Beaverhead-Deerlodge National Forest that is carried out by the Secretary
			 concerned after the date of enactment of this Act.
					(2)Requirement for
			 public commentIn developing a management plan for the recreation
			 area under paragraph (1), the Secretary concerned shall provide public notice
			 and an opportunity for comment.
					209.Three Rivers
			 Special Management Area
				(a)DefinitionsIn
			 this section:
					(1)MapThe
			 term map means the map entitled Three Rivers Special
			 Management Area and Roderick Wilderness and dated July 16, 2009.
					(2)Special
			 management areaThe term special management area
			 means the Three Rivers Special Management Area that is—
						(A)comprised of
			 certain land in the Kootenai National Forest that is—
							(i)comprised of
			 approximately 74,274 acres; and
							(ii)generally
			 depicted on the map; and
							(B)established by
			 subsection (b).
						(b)EstablishmentTo
			 conserve, protect, and enhance the scenic, wildlife, recreational, backcountry
			 heritage, and other natural resource values of the Three Rivers Management Area
			 of the State, there is established the Three Rivers Special Management
			 Area.
				(c)Administration
					(1)In
			 generalThe Secretary concerned shall administer the special
			 management area in accordance with this section and any laws (including
			 regulations) relating to the National Forest System.
					(2)GrazingNothing
			 in this section prohibits, or affects the administration of, the grazing of
			 livestock on land within the boundaries of the special management area.
					(d)WithdrawalSubject
			 to valid existing rights, the special management area is withdrawn from—
					(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(e)Snowmobile
			 recreation
					(1)In
			 generalExcept as provided in paragraph (2), the use of
			 snowmobiles shall be permitted within the special management area only in the
			 areas designated as the NW Peaks Snowmobile Area and the
			 Mount Henry Snowmobile Area, as generally depicted on the
			 map.
					(2)EffectNothing
			 in this subsection precludes the Secretary concerned from closing from public
			 use any trail located in an area described in paragraph (1)—
						(A)to protect a
			 natural resource; or
						(B)to help ensure
			 public safety.
						(f)Timber
			 harvesting
					(1)In
			 generalExcept as provided in paragraph (2), timber harvesting
			 shall not be permitted within the special management area.
					(2)Maintenance of
			 special management areaTimber harvesting may be permitted in the
			 special management area to the extent allowed under section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)) for purposes relating to the necessary
			 control of fire, insects, and diseases, and for public safety.
					(g)Development
			 limitationEffective on the date of enactment of this Act, no
			 permanent campground may be constructed in the special management area.
				(h)Off-Road
			 recreation
					(1)In
			 generalExcept for administrative purposes or to respond to an
			 emergency, the use of mechanized and motorized travel shall be prohibited
			 within the special management area in the areas designated as NW Peaks
			 Backcountry, Murphy Mountain Backcountry, Mount
			 Henry Backcountry, and Roderick Backcountry, as
			 generally depicted on the map.
					(2)MapNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall prepare and make available to the public a map that depicts
			 each area described in paragraph (1).
					(3)EffectNothing
			 in this subsection precludes the Secretary concerned from closing from public
			 use any trail or route located in the special management area—
						(A)to protect a
			 natural resource; or
						(B)to help ensure
			 public safety.
						(i)Hunting;
			 fishingThe Secretary concerned shall allow individuals to hunt,
			 trap, and fish within the special management area in accordance with each
			 applicable law (including regulations) of—
					(1)the Federal
			 Government; and
					(2)the State.
					(j)Game
			 cartsNothing in this section prohibits the use of game carts in
			 areas of the special management area allowed as of the date of enactment of
			 this Act.
				(k)FirewoodThe
			 collection of firewood (including the use of chainsaws) shall be allowed in
			 certain areas within the special management area, as determined by the
			 Secretary concerned in consultation with the resource advisory
			 committee.
				(l)All-Terrain
			 vehicle study
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary concerned shall study and report on—
						(A)the opportunities
			 for expanded all-terrain vehicles routes and trails across the Three Rivers
			 District and adjacent areas on the Kootenai National Forest;
						(B)the
			 interconnectedness of routes on private or State land; and
						(C)the opportunities
			 for expanded access points to existing trails.
						(2)ConsultationThe
			 study shall be conducted in consultation with—
						(A)the resource
			 advisory committee for the Three Rivers District;
						(B)local
			 collaborative land management organizations;
						(C)representatives
			 from motorized user groups; and
						(D)any other
			 interested party.
						210.Otatsy
			 Recreation Area
				(a)DefinitionsIn
			 this section:
					(1)MapThe
			 term map means the map entitled Location of the Seeley Lake
			 Wilderness Additions and Otatsy National Recreation Area and dated July
			 16, 2009.
					(2)Recreation
			 AreaThe term recreation area means the Otatsy
			 Recreation Area that is—
						(A)established by
			 subsection (b)(1);
						(B)comprised
			 of—
							(i)certain land
			 located in the Seeley Lake Ranger District of the Lolo National Forest;
			 and
							(ii)approximately
			 1,271 acres; and
							(C)generally
			 depicted on the map.
						(b)Recreation
			 Area
					(1)EstablishmentTo
			 conserve, protect, and enhance the scenic, wildlife, recreational, backcountry
			 heritage, and other natural resource values of the Blackfoot watershed, there
			 is established the Otatsy Recreation Area.
					(2)Administration
						(A)In
			 generalThe Secretary concerned shall administer the recreation
			 area in accordance with this section and any laws (including regulations)
			 relating to the National Forest System.
						(B)Authorized
			 usesThe Secretary concerned shall only allow uses of the
			 recreation area that the Secretary concerned determines will further the
			 purposes of the recreation area, as described in paragraph (1).
						(C)GrazingNothing
			 in this subsection prohibits, or affects the administration of, the grazing of
			 livestock on land within the boundaries of the recreation area.
						(3)Snowmobile
			 recreation
						(A)In
			 generalExcept as provided in subparagraph (B), and subject to
			 any forest plan, the use of snowmobiles shall be permitted in areas located
			 within the recreation area, as designated by the Secretary concerned in the map
			 described in paragraph (7).
						(B)EffectNothing
			 in this subsection precludes the Secretary concerned from closing from public
			 use any trail located in the recreation area—
							(i)to
			 protect a natural resource;
							(ii)to
			 help ensure public safety;
							(iii)for
			 administrative purposes; or
							(iv)to
			 respond to an emergency.
							(4)Management
			 plan
						(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary concerned shall prepare, and may periodically amend, a
			 comprehensive management plan for the recreation area.
						(B)RequirementsIn
			 preparing the management plan under subparagraph (A), the Secretary concerned
			 shall—
							(i)design the
			 management plan—
								(I)to fulfill the
			 purposes of the recreation area; and
								(II)to ensure the
			 sound management and enforcement of the recreation area; and
								(ii)carry out a
			 public process to develop the management plan to provide for—
								(I)adequate
			 signage;
								(II)a public
			 education program on allowable usage areas; and
								(III)a monitoring
			 and enforcement strategy.
								(5)Enforcement
			 priorityThe Secretary concerned shall prioritize the conduct of
			 enforcement activities in the recreation area—
						(A)to prohibit the
			 degradation of the natural resources of the recreation area; and
						(B)to prevent entry
			 of motorized vehicles into adjacent wilderness areas and portions of public
			 land that are closed to motorized vehicles.
						(6)Notice of open
			 routesThe Secretary concerned shall ensure that visitors to the
			 recreation area have access to adequate notice relating to the open routes
			 within the recreation area through—
						(A)the provision of
			 appropriate signage within the recreation area; and
						(B)the distribution
			 of maps, safety education materials, and any other information that the
			 Secretary concerned determines to be appropriate.
						(7)MapNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall prepare and make available to the public a map that depicts
			 each area described in paragraph (3)(A).
					(8)WithdrawalSubject
			 to valid existing rights, the Federal land designated as the recreation area is
			 withdrawn from—
						(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(B)location, entry,
			 and patent under the mining laws; and
						(C)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
						
